We find that the court properly granted the petition and permanently stayed arbitration. The appellant concedes that she failed to file a statement under oath within 90 days of the accident as required when a claim of a hit-and-run accident is made under the uninsured motorist endorsement of her automobile insurance policy. No reasonable excuse for the failure to comply with this condition precedent to coverage was provided. Consequently, the permanent stay of arbitration was proper as there was no issue of fact requiring determination (see, Matter of Home Indem. Co. v Messana, 139 AD2d 513; Gizzi v State Farm Mut. Ins. Co., 56 AD2d 973; Matter of Cuzdey [American Motorists Ins. Co.], 45 AD2d 134, affd 37 NY2d 939). Thompson, J. P., Lawrence, Kunzeman and Balletta, JJ., concur.